Title: Subscription to Equip an Albemarle County Volunteer Company, [ca. 14 September 1812]
From: Jefferson, Thomas,Carr, Peter,Bankhead, Charles Lewis,Garrett, Alexander,Medearis, James Wilson,Wayman, John,Watson, William,Guy, John M.,Mansfield, Reuben,Dedman, Dixon,Everette, Charles,Winn, John,Craven, John H.,Divers, George,Carr, G.,Garth, Elijah,Kelly, William,Leitch, Samuel,Day, Charles,Bell, Robert W.,Dinsmore, James,Garnett, James,Brand, Chiles M.,Bishop, Joseph,Randolph, Thomas Jefferson,Kelly, John
To: 


          ca. 14 Sept. 1812 
          We promise to pay the sums respectively affixed to our names, for the purpose of equipping a volunteer company when raised from the County of Albemarle to offer their services to the president of the United States for twelve months, to perform such service as shall be assigned them by the Constituted Authorities
          
            
              
             
            Thomas Jefferson 
            
         
              50
              .
            
            
              
             
            Peter Carr 
            
         
              25
              –
            
            
              
             
            Charles Bankhed 
            
         
              10
            
      
            
              
             
            Alexr Garret 
            
         
              10
            
      
            
              
            Wilson Medearis
         
              5
            
      
            
              
            John Wayman
         
              2
            
      
            
              
             
            Wm Watson 
            
         
              5
            
      
            
              
            Arthur M 
            
         
              10
            
      
            
              
            John M Guy
         
              $10
            
      
            
              
             
            Reuben Mansfield 
            
         
              5
              .
            
            
              
             
            Chs Everette 
            
         
              15
              $
            
            
              
             
            John Winn 
            
         
              15
              $
            
            
              
             
            John Craven 
            
         
              10
            
      
            
              
             
            George Divers 
            
         
              25
              $
            
            
              
             
            G: Carr 
            
         
              10
              $
            
            
              
             
            Elijah Garth 
            
         
              10
              $
            
            
              
            Wm Kelly
         
              $5
              .
            
            
              
            Dixon Dedman
         
              2
            
      
            
              
             
            Saml Leitch 
            
         
              5
              –
            
            
              
            Charles Day
         
              5
            
      
            
              
            R. W. Bell
         
              5
            
      
            
              
             
            Jas Dinsmore 
            
         
              5
            
      
            
              
            Jas Garnett
         
              5
              $
            
            
              
            Chiles M Brand
         
              2
            
      
            
              
             
            Jo Bishop 
            
         
              10
              $
            
            
              
             
            Thos J Randolph 
            
         
              20
              $
            
            
              
             
            John Kelly 
            
         
              5
              $
            
          
        